Name: 2000/107/EC: Council Decision of 31 January 2000 appointing a German alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2000-02-08

 Avis juridique important|32000D01072000/107/EC: Council Decision of 31 January 2000 appointing a German alternate member of the Committee of the Regions Official Journal L 033 , 08/02/2000 P. 0015 - 0015COUNCIL DECISIONof 31 January 2000appointing a German alternate member of the Committee of the Regions(2000/107/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing members and alternate members of the Committee of the Regions,Whereas a seat for a member of the Committee of the Regions has become vacant following the resignation of Mr Klaus Wedemeier, alternate member, as notified to the Council on 2 December 1999;Having regard to the proposal from the German Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Ronald-Mike Neumeyer is hereby appointed an alternate member of the Committee of the Regions to replace Mr Klaus Wedemeier for the remainder of the latter's term of office, which runs until 25 January 2002.Done at Brussels, 31 January 2000.For the CouncilThe PresidentJ. PINA MOURA(1) OJ L 28, 4.2.1998, p. 19.